Title: From Benjamin Franklin to Thomas Leech and Charles Norris, 14 January 1762
From: Franklin, Benjamin
To: Leech, Thomas,Norris, Charles


I.N.
Gentlemen,
London, Jany. 14, 1762
Notwithstanding what I wrote to you of the 9th Inst, that all your Bills would be paid, which I was warranted to do by the Letter from Messrs. Sargent & Aufrere that I enclos’d to the Speaker, and another from the same wherein they inform’d me Messrs. Barclay had agreed thereto, I have now the Mortification to acquaint you, that the last named Gentlemen have since been prevail’d on by the Proprietor to retract their Engagement, and in consequence the former, as you will see by the Copies of Letters that I send you annex’d. I have now accepted all that I can venture to accept till the remaining Stocks are sold, and indeed no more have yet been offer’d me. They are from No. 1. to No. 138 inclusive, except the following which have not yet appear’d, viz. No. 4, 24, 36, 43, 44, 50, 66, 68, 69, 70, 81, 92, 93, 95, 96, 121, 125, 126, 127. These, or most of them, must I believe be return’d. I now hope to be with you pretty early in the Summer, when I shall render a particular Account of this Transaction. In the mean time, I am, with great Regard, Gentlemen, Your most obedient Servant,
B Franklin
Messrs. Leech and Norris
